MUNDY, Member,
May 8, 1987—
DISSENTING OPINION
Respondent was suspended from the practice of law by the Supreme Court by order dated May 20, 1985, pursuant to Rule 214(d) of the Pennsylvania Rules of Disciplinary Enforcement. Under this rule, summary suspension is authorized where a lawyer has been convicted of a crime, which is punishable by imprisonment for one year. In this instance, respondent had pled guilty approximately two months earlier to the charge of recklessly endangering another person for which he was fined $1,000 and sentenced to one month’s probation.
A suspension pursuant to Pa.R.D.E. 214(d) is of indefinite duration. Procedurally, our rules require that subsequent to such a suspension, formal charges are to be filed against the convicted attor*134ney, and a hearing committee convened for the purpose of making a, recommendation of the appropriate discipline.
In this instance, it took the Office of Disciplinary Counsel seven months from the date of the order of suspension to file formal charges (May 20, 1985 — December 31, 1985). Another 11 months elapsed before formal hearings were completed (January 1 — November 10, 1986). The recommendation of the hearing committee was filed three months thereafter on February 18, 1987.
As a result, at the timé this matter was considered by the board at its March 1987 meeting, respondent’s suspension had been in effect for 22 months. In my view, the length of respondent’s suspension substantially exceeds the offense. This viewpoint, I infer, was shared to some extent by the hearing committee which recommended a retroactive suspension of 20 months with immediate reinstatement.
Unfortunately, as correctly pointed out by the majority, our rules do not permit the immediate reinstatement of an individual whose suspension is for a period greater than three months. The reinstatement process often takes between six months and one year. Obviously, therefore, if the majority’s recommendation of a 20-month suspension is adopted, respondent will have been effectively barred from the practice of law for a period of three years for an offense for which he was sentenced to pay a $1,000 fine and serve a one-month probation.
I believe the majority’s recommendation of a 20-month suspension is based to some extent not upon the infraction committed by respondent, but rather upon the length of time it took for the disciplinary process to be completed. Because I believe disci*135pline should be based upon the offense committed rather than other circumstances, I dissent. I would suspend respondent for a period of three months effective February 18, 1987, the date upon which the hearing committee completed its investigation into this matter. Respondent should be permitted to apply for immediate reinstatement.
Ms. Heh joins in the dissent.
ORDER
NIX, C. J.,
And now, this June 29, 1987, upon consideration of the report and recommendation of the Disciplinary Board dated May 8, 1987, .and the dissenting opinion filed, it is hereby ordered that [respondent] be and he is suspended from the Bar of this Commonwealth for a period of 20 months, effective May 20, 1985, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Mr. Justice Zappala dissents and would accept the dissenting view.